Title: [Diary entry: 2 April 1786]
From: Washington, George
To: 

Sunday 2d. Thermometer at 31 in the morning—40 at Noon and 41 at Night. A very hard frost this Morning; Water & wet Ice frozen and

day cold—Wind hard at No. West and weather clear—Snow which fell in the Night had drifted so as not to tell the depth of it easily. All the blossoms & young foliage much injured, and the forward fruit (if no more) entirely destroyed. Just after dinner Mr. Fendall came in, and about Sun down a Doctr. Middleton—both of whom stayed all night.